DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 and 24-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations are indefinite:
15. A method of printing a part with an extrusion based additive manufacturing system, the method comprising: 
providing a filament of braided tow material with a longitudinal axis and having a fiber density1 ranging from about 1,000 fibers to about 25,000 fibers having thermoplastic fibers comingled therewith2, wherein the comingled tow3 material in the filament ranges from about 50 to 75 volume percent and the volume percent of the thermoplastic material4 ranges from about 25 volume percent to about 50 volume percent;
heating the thermoplastic material5 within the filament to a flowing or melted state; and 
extruding the filament along a first tool path to form at least a portion of the part wherein the thermoplastic material6 bonds to the tow material 7and provides a sufficient amount of thermoplastic material on a surface of the extruded filament such that layers of the filament bond to each other to print at least a portion of the part.  
16. The method of claim 15, and further comprising severing the filament proximate an end of the first tool path.  
17. The method of claim 16, wherein severing the filament comprises mechanically cutting the filament.  
18. The method of claim 16, wherein severing the filament comprises subjecting the filament to electromagnetic energy.  
19. The method of claim 16, and further comprising: 
heating the thermoplastic material 8within the filament to a flowing or melted state9;
 extruding the filament along a second tool path to print another portion of the part; and 
severing the filament proximate an end of the second tool path.  
20. The method of claim 19, and further comprising repeating the heating, extruding and severing steps until the part is printed10.  
21. The method of claim 16, wherein the filament has a substantially circular cross-section when taken along a plane substantially normal to the longitudinal axis.  
22. The method of claim 16, wherein the filament has a substantially square cross-section, rectangular cross-section, elliptical cross-section or obround cross-section when taken along a plane substantially normal to the longitudinal axis, wherein the filament with the rectangular cross-section, elliptical cross-section or obround cross-section has an aspect ratio ranging from about 2:1 to about 20:1 when taken along a plane substantially normal11 to the longitudinal axis.  
23. The method of claim 15, wherein the tow material12 in the filament ranges from about 55 to 70 volume percent and the volume percent of the thermoplastic material13 ranges from about 30 volume percent to about 45 volume percent.14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15–23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JANG US Patent No. 5936861 (of record) in view of MARK US Patent No. 10457033.
	As to claims 15–23, JANG teaches extruding a commingled tow (Figure 8A) and makes obvious braiding the same the benefit improved strength (as taught by JANG at 1:61–2:10).
	JANG is silent to the thread count and volume percent.
	These limitations are taught by MARK (see 4:35–55) and would have been obvious incorporate into JANG for the benefit of improved strength as taught by Wilenski at 4:35–55).
	The remaining limitations are met by these references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5936861 A
US 6934600 B2
US 8919410 B2
US 9770876 B2
US 9511543 B2
US 9149988 B2
US 9579851 B2
US 9126365 B1
US 9156205 B2
US 9186846 B1
US 9186848 B2
US 9126367 B1
US 20160082659 A1
US 9688028 B2
US 20160136887 A1
US 9956725 B2
US 9815268 B2
US 10457033 B2
US 10105893 B1
US 10081129 B1
US 20200061934 A1
US 20200207030 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 a density is not claimed. Rather, a fiber count as claimed;
        2 this term adds confusion because is unclear with which previous structure the thermoplastic fibers are commingled;
        3 this limitation lacks antecedent basis;
        4 this limitation lacks antecedent basis;
        5 See note 4;
        6 See note 4;
        7this limitation lacks antecedent basis;
        8 See note 4;
        9 indefinite because it substantially similar to recitation recited in claim 15's line 9;
        10 indefinite for compounding reasons like note 9;
        11 Indefinite because it is unclear whether the Applicant intended to reference the same plane substantially normal to the longitudinal axis already introduced in claim 22 or introduce a different plane;
        
        12 lacks antecedent basis; see note 7;
        
        13 see note 4;
        14 Generally, how does the modify the similar limitation in claim 15?